



--------------------------------------------------------------------------------

Exhibit 10.02
[cmelogo6302014.jpg]


David Sturgeon
[redacted]


June 5, 2014
Dear Dave,
Re: Amended and Restated Contract of Employment dated July 27, 2010 between CME
Media Services Limited and Dave Sturgeon, as amended (the “Contract”)


We refer to the Contract. Capitalised terms used and not otherwise defined
herein shall bear the meanings ascribed thereto in the Contract.


With effect from the date hereof, unless otherwise indicated herein, the parties
hereby agree to the following amendments to the Contract:
I.
Clauses 2.1 and 2.2 shall be deleted and replaced in their entirety with the
following:

“2.1
Your job title is Chief Financial Officer of the CME Group reporting to the
co-Chief Executive Officers of the CME Group. For purposes of this Contract, the
“CME Group” shall mean Central European Media Enterprises Ltd. (“CME Ltd.”)
and/or any Associated Company (as defined below).

2.2
You will perform such functions and undertake such responsibilities as are
customarily associated with such position as your main duties. In addition to
your main duties, you will be required to perform such other duties consistent
with your position as the Company may from time to time require.”

II.
The first sentence in clause 4.1 of the Contract shall be deleted and replaced
with:

“From June 1, 2014, your basic salary is USD 500,000 per year, payable monthly
in arrears by credit transfer into your bank account after all necessary
deductions for relevant taxes and social security payments.”
III.
Clause 4.2 of the Contract shall be deleted and replaced with:

“You shall be entitled to participate in the CME Management Compensation Policy
in effect from time to time (the “Policy”). The amount, if any, of any bonus
that may be earned pursuant to the Policy shall be determined by the co-Chief
Executive Officers of the CME Group, pursuant to the rules of the Policy. Any
bonus awarded will be based on a target representing 100% of your gross annual
salary.”
IV.
Clause 5.5 of the Contract, which has already expired in accordance with its
terms, shall hereby be deleted and replaced in its entirety with the following:

“For the duration of your employment, the Company shall pay or cause to be paid
a car allowance in the amount of USD 1,500 per month. In addition, the Company
shall reimburse you for such operating costs thereof as are subject to
reimbursement under the CME Group Expenses Policy upon submission of suitable
supporting documentation that comply with the record keeping or similar
obligations of applicable laws and regulations of the Czech Republic or any
other relevant jurisdiction.”
V.
In clause 9.3 of the Contract, the phrase “the Monthly Allowance for a period
equal to the lesser of (i) the number of months remaining in the Allowance
Period; or (ii) twelve months,” shall be deleted.

VI.
In clause 9.4 of the Contract, the words “President and Chief Executive Officer
or the Chief Financial Officer of the CME Group” shall be deleted and replaced
with “co-Chief Executive Officers of the CME Group”.

VII.
In Clause 17.1 of the Contract, the words “six (6) months” shall be deleted and
replaced with “twelve (12) months”.

VIII.
In clause 17.11 of the Contract, the references to the “Companies Act 1985 as
amended” shall be deleted and replaced with reference to the “Companies Act 2006
as amended”.

All other terms of the Contract shall remain the same.
Please countersign this letter in agreement and acknowledgment of the above.






--------------------------------------------------------------------------------




Yours sincerely,
/s/ Daniel Penn
Daniel Penn
Director
CME Media Services Limited
Countersigned in agreement and acknowledgment:
/s/ David Sturgeon         
David Sturgeon


